Case 2:10-cv-04407-MCA-JAD Document 478 Filed 01/24/20 Page 1 of 1 PageID: 22311




  BENJAMIN F. JOHNS
  BFJ@CHIMICLES.COM



                                                                       January 24, 2020

  Via ECF
  Honorable Joseph A. Dickson
  United States District Court
  Martin Luther King Bldg. & Courthouse
  50 Walnut Street
  Newark, NJ 07101

         Re:      Neale, et al. v. Volvo Cars of North America, LLC, et al.
                  Civil Action No. 2:10-cv-04407-MCA-JAD

  Dear Judge Dickson:
         Along with my co-counsel, I represent the Plaintiffs in this case. In our last letter
  dated January 10, 2020 (Dkt. 476), we indicated that we would provide another update
  by today as to the status of obtaining from Experian information that will be relevant to
  Plaintiffs’ forthcoming renewed motion for class certification.

          We understand from Experian’s counsel, Ms. Sun, that she will be conferring
  with her client later today, and we hope to have more specific information on this issue
  after that call. We propose that, after we hear back from Ms. Sun, Plaintiffs provide the
  Court with a more detailed update early next week concerning whether we will be able
  to obtain this information voluntarily, or will need to seek assistance from the Court.

         We are available at the Court’s convenience to discuss these matters.

                                                                       Respectfully submitted,




                                                                       Benjamin F. Johns

  cc:    All Counsel of Record (via CM/ECF)
         Jennifer Sun, Esquire (jennifersun@jonesday.com)




  HAVERFORD, PA                           WWW.CHIMICLES.COM                         WILMINGTON, DE
